Citation Nr: 1514063	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating greater than 10 percent for hallux rigidus of the right great toe with degenerative joint disease, status-post several surgeries, from October 1, 2011 to February 13, 2013, from April 1, 2013 to October 9, 2013, and from December 1, 2013.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.
The Veteran's right toe disability has been rated 10 percent disabling since separation from the military aside from temporary total evaluations awarded to the Veteran following surgery on his toe for a period of convalescence.  The RO awarded these temporary total ratings in July 2013 and August 2014 rating decisions, assigning a 100 percent rating from February 14, 2013 to March 31, 2013 and from October 13, 2013 to November 30, 2013 respectively.  As the Veteran was awarded the maximum possible benefit available for those periods, those awards are no longer before the Board here.  Cf. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue has been appropriately rephrased above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his right toe disability is worse than currently rated and significantly impacts his daily functional ability to walk or stand.  His medical records confirm the Veteran underwent four surgeries on his right toe from 2010 to 2013, as well as procedures to remove painful hardware insertions used to fuse his toe.  His right toe is currently rated at 10 percent disabling, aside from 100 percent temporary total awards following surgery; the Veteran contends his right toe disability causes constant pain, deformity, and swelling.

The case was brought before the Board in February 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining recent treatment records.  At that time, the Veteran had indicated he underwent a fourth toe surgery in October 2013, but there was no medical documentation of the surgery in the record.

The records have been obtained, which confirm the Veteran did, in fact, undergo a fourth surgery on his right toe in October 2013.  Indeed, the RO, in an August 2014 rating decision, awarded the Veteran a temporary total rating for surgical convalescence from October 10, 2013 to November 30, 2013.  From December 1, 2013, the 10 percent rating was continued for severe hallux rigidus with X-ray confirmation of DJD.

The Veteran was last afforded a VA examination, however, in July 2013, prior to this fourth surgery.  Since that time, aside from an additional surgery, VA outpatient treatment records also indicate significant ongoing treatment for the Veteran's right toe with additional manifestations.  A February 2014 VA outpatient treatment record, for example, indicates nonunion of the metatarsal joint with callous formation on the fifth right toe.  The physician at that time also indicated the Veteran's pain involved the right ankle and right foot.  A January 2014 VA outpatient treatment record indicates fusion of the first metatarsophalangeal joint with "neuritic" pain and nonunion.

The Veteran complains of pain, deformity, swelling, and the need for special shoes.  The Veteran indicates it is painful to stand and he developed a painful callous on his fifth toe due to having to walk on the side of his right foot.

In contrast, the July 2013 VA examiner merely indicated the right toe disability was manifested by hallux rigidus and DJD.  As noted above, there is now medical evidence that the Veteran's right toe may also be manifested by nonunion of the joint, neurological impairment, and pain involvement to other toes, the right foot, and the right ankle.  A new VA examination is necessary to clarify the manifestations of the Veteran's service-connected disability.

The RO/AMC must also consider whether separate or alternative disability ratings would be appropriate in light of the manifestations of the Veteran's disability, which includes nonunion of a joint as well as neurological abnormality.  In that regard, however, the Board notes that a rating or combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68, Amputation Rule.  An amputation of the great toe with removal of metatarsal head is rated 30 percent disabling.  See 38 C.F.R. § 4.71a, DC 5171.  Thus, the Veteran's rating or combined rating for his right great toe cannot exceed 30 percent as a matter of law.

The RO/AMC must also take this opportunity to obtain recent VA outpatient treatment records from April 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any and all sources of treatment for his right great toe and obtain the Veteran's medical records for treatment from any identified source, to include VA treatment records from April 2014 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for appropriate orthopedic and neurological VA examinations to determine the current severity of his service-connected right great toe disability, to include any and all orthopedic and neurological manifestations found.

The claims file must be made available to the examiners in conjunction with the examinations.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

The orthopedic examiner is asked to clarify any and all manifestations of the Veteran's right great toe disability and residuals from the past four surgeries, to include range of motion, nonunion of the joint(s), deformity, and any involvement of the other toes, foot, or ankle attributable to his service-connected disability.  To that end, the examiner is to clarify any and all diagnoses of the right toes, foot, or ankle and whether the diagnoses are part of the service-connected right toe disability.  Specifically, clarify whether the Veteran has nonunion of any joint, a fifth toe abnormality, or any other abnormality of the right foot/ankle and whether each diagnosis is part of the already service connected right great toe disability.  The orthopedic examiner is to complete any diagnostic tests and findings necessary for RO/AMC to properly apply the diagnostic criteria.

The neurological examiner is asked to reconcile whether the Veteran's right toe disability is manifested by a neurological abnormality, and, if so, the nerve root involvement and whether the paralysis is complete or partial at a "mild," "moderate," or "severe" level where appropriate.  

A complete rationale for all opinions must be provided.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

4.  Thereafter, readjudicate the claim specifically considering whether separate or alternative diagnostic codes are warranted given the evidence.  If the claim is denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response and then the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

